The point in this case is so well considered and so clearly settled in Tasker v. Small (3 Myl.  Craig, 63) that it will be only necessary for me, in disposing of this case, to repeat a part of Lord COTTENHAM'S judgment: "Generally, to a bill for a specific performance of a contract of sale, the parties to the contract are the only proper parties; and when the ground of the jurisdiction of courts of equity in suits of that kind is considered, it could not properly be otherwise. The court assumes jurisdiction in such cases because a court of law, giving damages only for the non-performance of a contract, in many cases does not afford an adequate remedy; but in equity as well as in law, the contract constitutes the right and regulates the liabilities of the parties, and the object of both proceedings is to place the party complaining as nearly as possible in the same situation as the defendant had agreed that he should be placed in. It is obvious that persons, strangers to the contract, and therefore neither entitled to the rights nor subject to the liabilities which arise out of it, are as much strangers to a proceeding to enforce the execution of it as they are to a proceeding to recover damages for the breach of it." He then proceeds to consider whether a prior mortgagee stands in such a relation to the property that he can be made a party by the purchaser *Page 131 
of the equity of redemption, and holds that until the purchase is actually completed the party to the agreement could not even maintain a bill to redeem the prior mortgage, which would be the extent of his right upon the completed execution of the contract by a conveyance of the equity of redemption. And he adds: "The prior mortgagee has no interest in the specific performance of the contract; he is no party to it, and the performance of it cannot affect his security or interfere with his remedies."
These principles and consequences are plain and familiar, and they are quite irreconcilable with the relief which the appellant seeks. The judgment should be affirmed.
All the judges concurring,
Judgment affirmed.